Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4, 8-14, and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zhang et al (US 2008/0170982 A1) in view of Kim et al (US 2005/0046322 A1).
With regards to claims 1 and 22, Zhang discloses a carbon nanotube (CNT) structure comprising a film containing a plurality of CNTs (CNT layer) which are substantially parallel to one another (second plurality) (Zhang: Fig. 27; paragraph 705). An additional plurality of CNTs (first plurality) are grown on the first film via deposited catalytic particles (Zhang: paragraph 373). Zhang acknowledges that arrays of vertically aligned CNTs (forests) are known in the art, and therefore one of ordinary skill in the art would have found it obvious to have selected a vertically aligned array of CNTs for the first plurality of CNTs grown on the CNT film (Zhang: paragraph 43). It is noted that such a configuration would lead to each of the second CNTs being in contact with a first portion of each of the plurality of first CNTs. In addition, Zhang indicates that the CNT film is free-standing (Zhang: paragraph 558, first sentence).
Zhang appears silent with regards to a third plurality of CNTs which are entangled and located between the CNT layer and the CNT array, wherein the CNT array is fixed on the CNT layer by the plurality of third CNTs so that the CNT structure is free-standing.

With regards to the language that the carbon nanotube layer consists of a plurality of second nanotubes and first nanotubes, and furthermore that the array consists of the first carbon nanotubes, it is noted that the prior art does not disclose any other carbon nanotubes in addition to those used to reject the present claims (i.e., those appearing in the first, second, or third carbon nanotubes). Therefore, the “consist of” language is met by the prior art. In addition, the first portion of each of the 
Regarding claim 2, Zhang indicates that the CNT film is drawn, and therefore the CNTs of the second layer also substantially parallel, or arranged substantially along the same direction, as drawing is a method of forming a film of parallel CNTs as disclosed in the present specification (Zhang: paragraph 191; Present Spec. as filed: paragraph 42).
Regarding claim 3, since the CNT film (second CNTs)  is drawn from a CNT array, the film comprises CNTs which are successively joined end-to-end via van der Waals forces (Zhang: Fig. 19 and 20; paragraphs 311 and 312).
Regarding claim 4, the structure of Zhang and Kim as applied to claim 1 above depicts the third plurality of CNTs as in contact and entangled with the CNT array (Kim: Figs. 1A-2B and 4). That such a structure is formed by a “flocculated carbon nanotube film” constitutes product-by-process language. Product claims are not limited to the material performance of process steps. Rather, product claims are only limited to the structures implied by such steps. See MPEP 2113. In the present case, Zhang and Kim suggest the claimed carbon nanotube layer. In the interest of compact prosecution, however, Zhang teaches forming a CNT sheet via dispersion of CNT nanofibers (i.e., a flocculation method), and such a process step would have been obvious to one of ordinary skill as Zhang teaches it as a known method of forming an aligned sheet of CNTs (Zhang: paragraphs 531-532).
Regarding claim 8, Zhang teaches that the CNTs of the second plurality of CNTs are oriented substantially parallel to the direction of the film (Zhang: Fig. 27). Since the first plurality of CNTs are perpendicular to the growth surface (i.e., as is a property of CNT arrays), they are normal (i.e., perpendicular) to the film, as depicted in Kim (Kim: Figs. 1A-2B and 4). Such a structure would have been obvious to one of ordinary skill from the viewpoint of improving CNT surface area, thereby improving the emission properties of the CNT emitter of Zhang and Kim (Kim: paragraphs 7, 8, and 45).

With regards to claim 12, the CNT array of Kim (as relied upon with respect to the above claims) is depicted as having CNTs which are slightly bent, but substantially vertical (Kim: Fig. 1A). Essentially, the CNTs are bent to cover vertical through holes (Kim: Fig. 1A). Alternatively, there are through holes normal to the CNT array (Kim: Fig. 1A). 
With regards to claim 13, Zhang discloses a carbon nanotube (CNT) structure comprising a film containing a plurality of CNTs (CNT layer) which are substantially parallel to one another (second plurality) (Zhang: Fig. 27; paragraph 705). An additional plurality of CNTs (first plurality) are grown on the first film via deposited catalytic particles (Zhang: paragraph 373). Zhang acknowledges that arrays of vertically aligned CNTs (forests) are known in the art, and therefore one of ordinary skill in the art would have found it obvious to have selected a vertically aligned array of CNTs for the first plurality of CNTs grown on the CNT film (Zhang: paragraph 43). It is noted that such a configuration would lead to each of the second CNTs being in contact with a first portion of each of the plurality of first CNTs. In addition, Zhang indicates that the CNT film is free-standing (Zhang: paragraph 558, first sentence). As the CNT array is grown on the CNT film, the CNT array is perpendicular to the CNT film, and furthermore, the CNTs of the CNT array are parallel to each other (Zhang: paragraphs 43 and 373).

Kim teaches a CNT field emitter comprising a plurality of vertically aligned CNTs having an additional plurality of CNTs (CNT cluster) grown thereon, and moreover, Kim teaches a method of combining a plurality of CNTs with a CNT array (depicted as via entanglement) (Kim: paragraphs 3 and 44; Figs. 1A-2B and 4). The plurality of CNTs improves the field emission factor of the CNT array, as the plurality of CNTs increases the overall area of CNTs on the substrate (Kim: paragraph 45). It is noted that the plurality of CNTs as taught by Kim are located between a base substrate and the CNT array, and therefore, if applied to the Zhang reference, the plurality of CNTs as taught by Kim would constitute a third plurality of CNTs entangled and located between the CNT layer and the CNT array (Kim: Figs. 1A-2B and 4). Zhang and Kim are analogous art because they are related to the same field of endeavor of CNT field emitters (Zhang notes that the CNT structure may be used as a field emitter) (Zhang: paragraph 60). One of ordinary skill in the art would have found it obvious to have selected the CNT array of Kim which further contains an additional plurality (i.e., third plurality) of CNTs for the array of Zhang, in order to improve the field emission properties of the structure of Zhang (Kim: paragraphs 7, 8, and 45). With respect to the limitation that the CNT array is fixed on the carbon nanotube layer by the plurality of third CNTs so that the CNT structure is free-standing, it is noted that the structure of Zhang and Kim is substantially identical to that of the claimed invention (see above discussion). It is submitted, therefore, that the plurality of third CNTs would contribute to the free-standing property of the CNT structure. See MPEP 2112. The resulting structure has a third plurality of CNTs which are entangled with and touch both the CNTs of the CNT array and the substrate (which, since the substrate of Zhang is made of the CNT layer, the third plurality of CNTs are therefore in contact with the CNT layer) (Kim: Fig. 5A). Furthermore, that the CNTs are entangled with each other would meet the phrase “entangled around,” 
With regards to the language that the carbon nanotube layer consists of a plurality of second nanotubes and first nanotubes, and furthermore that the array consists of the first carbon nanotubes, it is noted that the prior art does not disclose any other carbon nanotubes in addition to those used to reject the present claims (i.e., those appearing in the first, second, or third carbon nanotubes). Therefore, the “consist of” language is met by the prior art. In addition, the first portion of each of the plurality of carbon nanotubes is adjacent to the carbon nanotube layer in that it is on an outer edge of the carbon nanotube layer.
With regards to claim 14, the CNT array of Kim (as relied upon with respect to the above claims) is depicted as having CNTs which are slightly bent, but substantially vertical (Kim: Fig. 1A). Essentially, the CNTs are bent to cover vertical through holes (Kim: Fig. 1A). Alternatively, there are through holes normal to the CNT array (Kim: Fig. 1A).

Claims 16 and 18-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zhang et al in view of Kim et al, and in further view of Filho et al (US 2003/0160555 A1).
With regards to claims 16 and 21, Zhang discloses a carbon nanotube (CNT) structure comprising a film containing a plurality of CNTs (CNT layer) which are substantially parallel to one another (second plurality) (Zhang: Fig. 27; paragraph 705). An additional plurality of CNTs (first plurality) are grown on the first film via deposited catalytic particles (Zhang: paragraph 373). Zhang acknowledges that arrays of vertically aligned CNTs (forests) are known in the art, and therefore one of ordinary skill in the art would have found it obvious to have selected a vertically aligned array of CNTs for the first plurality of CNTs grown on the CNT film (Zhang: paragraph 43). It is noted that such a configuration would lead to each of the second CNTs being in contact with a first portion of each of the plurality of 
Zhang appears silent with regards to a third plurality of CNTs constituting a CNT cluster, wherein the third plurality of CNTs are entangled around the CNT layer and the CNT array, wherein the CNT array is fixed on the CNT layer by the plurality of third CNTs so that the CNT structure is free-standing.
Kim teaches a CNT field emitter comprising a plurality of vertically aligned CNTs having an additional plurality of CNTs (CNT cluster) grown thereon, and moreover, Kim teaches a method of combining a plurality of CNTs with a CNT array (depicted as via entanglement) (Kim: paragraphs 3 and 44; Figs. 1A-2B and 4). The plurality of CNTs improves the field emission factor of the CNT array, as the plurality of CNTs increases the overall area of CNTs on the substrate (Kim: paragraph 45). It is noted that the plurality of CNTs as taught by Kim are located between a base substrate and the CNT array, and therefore, if applied to the Zhang reference, the plurality of CNTs as taught by Kim would constitute a third plurality of CNTs entangled and located between the CNT layer and the CNT array (Kim: Figs. 1A-2B and 4). Zhang and Kim are analogous art because they are related to the same field of endeavor of CNT field emitters (Zhang notes that the CNT structure may be used as a field emitter) (Zhang: paragraph 60). One of ordinary skill in the art would have found it obvious to have selected the CNT array of Kim which further contains an additional plurality (i.e., third plurality) of CNTs for the array of Zhang, in order to improve the field emission properties of the structure of Zhang (Kim: paragraphs 7, 8, and 45). With respect to the limitation that the CNT array is fixed on the carbon nanotube layer by the plurality of third CNTs so that the CNT structure is free-standing, it is noted that the structure of Zhang and Kim is 
Zhang and Kim still appear silent with respect to a carbon nanotube array sandwiched between a carbon nanotube layer and substrate.
Filho discloses a field emission device comprising a CNT array sandwiched by a first layer and a substrate (Filho: Abstract; paragraphs 5-6 and 31; Figs. 1-4 and 10A-10C). The structure of Filho is that of a Spindt emitter, a well-known emitter structure in the art (Filho: paragraphs 3-5). Filho is analogous art because it is related to the field of endeavor of CNT arrays for electronic devices. One of ordinary skill would have found it obvious to have formed a sandwich structure according to claim 1 (i.e., a CNT array sandwiched between a CNT layer and a substrate), in order to enable control of the amount of emitted electrons in the array of Zhang and Kim (Filho: paragraphs 5-6; Figs. 1-4).
In addition, the CNT array of Kim (as relied upon with respect to the above claim) is depicted as having CNTs which are slightly bent, but substantially vertical (Kim: Fig. 1A). Essentially, the CNTs are bent to cover vertical through holes (Kim: Fig. 1A). Alternatively, there are through holes normal to the CNT array (Kim: Fig. 1A). It is noted that as the through holes of Kim are parallel to each other, the totality of the through holes may be split into two groups (first and second through holes) which are aligned with each other (i.e., in that they are parallel to each other).

With regards to claim 19, as the CNT array defines the first through holes, the CNT array is physically capable of being in the first through holes.
With regards to claim 20, the substrate of Zhang is made of silicon (Zhang: paragraph 191).

Response to Arguments
Applicant's arguments November 19th, 2020, have been fully considered but they are not persuasive.
Applicant argues that an entire surface of first CNT 1 is covered with CNTs 2 as disclosed in Zhang. Applicant contrasts the structure of Zhang with the newly introduced claim language that the third carbon nanotubes are located only on the first portion of each first carbon nanotube adjacent to the second carbon nanotube layer and not the entire surface of each first carbon nanotube. Applicant’s arguments are not found persuasive as they are not commensurate in scope with the claims. The phrase “entire surface” appears nowhere in the claims. The present claims only require that a first portion of each of the plurality of first carbon nanotubes is adjacent to the carbon nanotube layer. As every single carbon nanotube of Zhang is technically adjacent to the layer since every carbon nanotube is located on an outer surface of said layer, the claims are met by Zhang.
Applicant states that Zhang in view of Kim fails to disclose a carbon nanotube structure consisting of a carbon nanotube array and carbon nanotube layer, inclusive of the recitation of a first portion of each of the plurality of first carbon nanotubes as adjacent to the carbon nanotube layer, and a plurality of third carbon nanotubes entangled and located between the carbon nanotube layer and the first portion of each of the plurality of first carbon nanotubes. These arguments are not found persuasive as the carbon nanotubes relied upon in the previous grounds of rejection are the only carbon 
Applicant further argues that the prior art does not teach a substrate comprising a surface and a plurality of first through holes, the second through holes aligned with the first through holes, and the carbon nanotube layer covers the second through holes. However, as discussed in the previous grounds of rejection, the carbon nanotubes of the prior art are bent over through holes, such that the carbon nanotubes cover the through holes. The entire set of through holes of Zhang may be subdivided into two sets of through holes constituting a first plurality aligned with a second plurality. Applicant’s arguments appear to state that the prior art does not meet the present claims, but the arguments are not found persuasive as they do not distinctly point out how the prior art fails to meet the present claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN WEYDEMEYER whose telephone number is (571)270-1907.  The examiner can normally be reached on Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V. Ewald can be reached on (571) 272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







Examiner, Art Unit 1783
/MARIA V EWALD/               Supervisory Patent Examiner, Art Unit 1783